DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  In line 1, --further-- should be added between “,” and “comprising.”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: biasing element in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the radial direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the first inner facet" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the first outer facet" in line 2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 9-11, 13-16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puno, U.S. PG-Pub 2018/0064558.
Regarding claims 1, 5, 9 and 10, Puno discloses a interbody fusion device, comprising: a first wing (30) and a second wing (30); and a bridge (60) extending along a path from a first end connected to the first wing to a second end connected to the second wing, the bridge having at least one aperture extending through the bridge in a direction transverse to the path, the bridge being elastically deformable such that a distance between the first wing and the second wing may vary according to elastic deformation of the bridge; wherein the bridge has an arcuate resting shape centered on an axis extending perpendicular to a radial direction and extending from an inferior direction to a superior direction, and the wing are radially inward of the bridge; wherein the path extends along a flexure plane, a width of the bridge is defined perpendicular to the flexure plane, and the width of the bridge is greater than a thickness of the bridge on the flexure plane at every location between the first end and the second end; and wherein flexure of the bridge perpendicular to its width corresponds to movement of the first wing and the second wing along the flexure plane (examiner annotated Fig. 9 below and paragraph [0098]).

    PNG
    media_image1.png
    463
    727
    media_image1.png
    Greyscale

Regarding claims 11-14, Puno discloses a method of assembling an interbody device, the method comprising: positioning a first wing (220) adjacent a second wing (210) such that a fulcrum extending from the first wing extends along a fulcrum axis toward a socket provided by the second wing; inserting the fulcrum into the socket; and rotating the first wing relative to the second wing such that the fulcrum turns within the socket about the fulcrum axis; wherein the fulcrum engages tabs partially enclosing the socket, thereby preventing withdrawal of the fulcrum from the socket along the fulcrum axis when the rotating step is completed; wherein the rotating step is completed when a first channel (portion of 232 in wing 220) extending through the fist wing is aligned with a second channel (portion of 232 in wing 210) extending through the second wing; and inserting a leaf spring (240) through the aligned first channel and second channel (examiner annotated Fig. 11 below and paragraph [0108]))

    PNG
    media_image2.png
    465
    682
    media_image2.png
    Greyscale

Regarding claims 15, 16, 18 and 19, Puno discloses an interbody fusion device, comprising: a first wing (220) and a second wing (210); and an elastic biasing element (240) maintaining the first wing and the second wing in contact with one another at a pivoting contact point (230); wherein the first wing and the second wing would be freely separable from one another absent the biasing element; wherein the elastic biasing element including a first end bearing on the first wing and a second end bearing on the second wing and being oriented to bias the first wing relative to the second wing about the pivoting contact point toward a rest position; wherein the biasing element is a leaf spring; and wherein the first wing including a first outer facet and a first inner facet and is movable about the pivoting contact point between a first position in which the first outer facet bears on the second wing and a second position in which the first inner facet bears on the second wing (examiner annotated Fig. 11 above and paragraph [0108]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puno, U.S. PG-Pub 2018/0064558 in view of Ryan, U.S. PG-Pub 2019/0343651.
Regarding claims 2 and 3, Puno discloses the invention essentially as claimed except for additively manufacturing the device by stacking layers of titanium in an axial direction perpendicular to the path.
Ryan discloses a fusion device made by additively manufacturing the device by stacking layers of titanium (paragraphs [0066] and [0068]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fusion device of Ryan to be made by additively manufacturing the device by stacking layers in an axial direction perpendicular to the path in view of Ryan as such method of manufacturing and biocompatible material are well known in the area of fusion devices.

Allowable Subject Matter
Claims 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6-8 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/           Primary Examiner, Art Unit 3775